Citation Nr: 0734153	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  02-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a hip disorder, to 
include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to June 
1945.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  This case was remanded by the Board 
in March 2004 and June 2005 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
back disorder is related to his service-connected right knee 
disorder.

2.  The medical evidence of record shows that the veteran's 
hip disorder is related to his service-connected right knee 
disorder.


CONCLUSIONS OF LAW

1.  A back disorder is proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).

2.  A hip disorder is proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issues involving the veteran's 
claims for service connection for a back disorder and a hip 
disorder as the Board is taking action favorable to the 
veteran by granting service connection for these disorders.  
As such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records show that he sustained 
a shrapnel injury to the right knee in August 1944.  
Subsequently, service-connection for a right knee disability 
was granted by a September 1946 rating decision.

After separation from military service, a February 1996 VA 
muscles examination report stated that on physical 
examination, the veteran had an abnormal gait.  The diagnosis 
stated that the veteran had progressive gait abnormalities 
secondary to previous traumatic injuries secondary to a World 
War II shrapnel wound.


A May 2000 letter from a private chiropractor stated that the 
veteran's right knee disability created an "altered gait 
cycle" which had a "detrimental impact" on the veteran's 
pelvis, hips, and lumbar spine.  The letter further stated 
that the veteran's

unstable knee is causing his tibia to 
externally rotate causing the femur to 
inherently torque in compensation, this 
causes rotational stress on the hip joint 
and in compensation it [also] causes 
pelvic rotation to occur.

I believe that correction of [the 
veteran's] unstable knee will have 
exponential effects on the stability of 
his pelvis and lumbar spine.

In a July 2000 VA spine examination report, the veteran 
complained of back pain.  On physical examination, the 
veteran had a normal gait.  His hips had a "good" range of 
motion without any pain.  X-ray examination of the right hip 
and lumbar spine were normal.  The diagnoses were subjective 
complaints of low back pain with no objective evidence in the 
lumbar spine, normal right hip, and normal pelvis.  The 
examiner stated that he had reviewed the May 2000 letter from 
a private chiropractor and opined that "there is no 
possibility of secondary relationship between his right knee 
problem and various other problems."

In an August 2002 VA joints examination report, the veteran 
complained of back and hip pain.  On physical examination, 
the veteran's lumbosacral spine had some loss of lordosis and 
was limited in range of motion.  No other back abnormalities 
were noted.  No abnormalities of the bilateral hips were 
noted.  X-ray examination of the veteran's lumbosacral spine 
and bilateral hips were normal.  The diagnoses were normal 
lumbar spine and normal bilateral hips.  The examiner 
indicated that the May 2000 letter from a private 
chiropractor had been reviewed and stated

It is my opinion that the veteran's right 
knee does not aggravate his hip, low 
back, or left leg.

It is unfortunate that this opinion is 
contradictory to [the private 
chiropractor's].  I am not a teacher like 
[the private chiropractor] and I do not 
understand his highly skillful 
explanation of biomechanics.  Moreover, 
the veteran does not have any complaints 
about his left leg and left hip, and the 
only difficulty of walking and limping is 
somewhat less than expected maximum 
benefit from the right total knee 
arthroplasty.

An April 2004 letter from a private chiropractor stated that 
the veteran had been a patient of the chiropractor for many 
years.  The letter stated

As a chiropractor, I am considered 
somewhat of an expert in human 
biomechanics.  The alteration of [the 
veteran's] right knee has, over the 
years, had detrimental effects on his 
pelvis and lower lumbar spine mechanics. 
. . .

He continues to have an altered gait 
pattern which lends itself to continued 
de-conditioning of numerous muscular 
tissues; his inability to arise properly 
from a chair places enormous strain on 
his lumbar spine by overloading one side, 
and his pelvic misalignment is amplified 
by his compensating to the altered gait.

I believe that had his knee complaints 
been addressed at a much earlier date, 
many of his new chronic conditions could 
have been avoided.

An April 2004 private medical report stated that the veteran 
complained of low back pain radiating into his right buttock 
area and down to his knees.  After physical examination, the 
diagnoses were low lumbar degenerative disc disease L4 on 5 
Grade I lithesis and facet arthrosis, and mild degenerative 
joint disease of the left and right hips.  The examining 
orthopedic surgeon stated that

[g]ait analysis demonstrates that with 
walking and weightbearing on his right 
lower extremity he will walk with a mild 
flexion of his right knee due to symptoms 
n the posterior bursa region compromising 
his ability to actively extend his knee 
during gait phase.  Passively the knee 
can be extended to only 3 degree flexion 
contracture on examination but with gait 
analysis he does not dynamically extend 
his knee as the usual gait.  This causes 
a mild pelvic tilt and by clinical 
history and observation this is inducing 
symptoms from his low back.  His knee 
status over [the] years and even 
currently after his total knee 
arthroplasty has contributed to his 
chronic low back pain by aggravation of 
L4 and 5 grade I lithesis. . . . 

The disturbance in gait with his right 
knee which has persisted to a degree due 
to the permanent hamstring bursitis and 
scar from a shrapnel injury has 
aggravated his back to become 
symptomatic.  This physical impairment . 
. . has aggravated his lumbar spine 
status.

In an April 2004 letter, a private orthopedic surgeon stated 
that the veteran's  "right knee degenerative arthritis and 
progressive degenerative disc disease and lumbar spine in my 
opinion are service connected disabilities.  I came to this 
conclusion after thorough review of [the veteran's] history, 
physical examination and review of x-rays."

A February 2005 VA joints examination report stated that the 
veteran complained of a dull ache in both hips and lower back 
pain.  On physical examination, the veteran ambulated with a 
slight limp favoring the right side.  After radiological 
examination, the diagnoses were degenerative disc and facet 
joint disease with grade 1 spondylolisthesis of L4/L5 and 
osteopenia.  The examiner opined that

[t]he veteran's back and hip disorder is 
not as likely as not caused by [his] 
service-connected shrapnel injury.  It 
should be noted that the veteran has 
diffuse osteopenia in all the bones x-
rayed as stated above. . . . It is the 
medical opinion of the examining 
physician with the information available 
to me at this time that it is not as 
likely as not that [the] veteran's hip[ 
and] back condition[s] are related to his 
service-connected shrapnel injury of the 
right popliteal fossa.  The veteran does 
have osteopenia in the bones x-rays.

In an August 2005 VA medical opinion, the physician who wrote 
the February 2005 VA joints examination report reiterated the 
opinion given in February 2005 and stated that the opinion 
stood as stated at that time.  No further explanation for the 
opinion was given.

A September 2005 VA joints examination report stated that 
during service the veteran complained of pain in his lower 
back and right hip for which he was treated with "lumbar 
block" injections.  At the time of the examination, the 
veteran denied hip pain, but complained of pain radiating 
from his lower back to his right buttock and pelvis with 
muscle spasms in the right buttock and right thigh.  After 
physical and radiological examination, the diagnosis was age 
related osteopenia of the bilateral hips.  The examiner 
opined that

[t]he veteran's current back and hip 
disorders are not caused by or a result 
of the "lumbar blocks["] or any other 
event during the veteran's military 
service in [World War II]. . . . The 
veteran has age related osteopenia of the 
bilateral hips.  There is no medical 
evidence to support the development of 
osteopenia secondary to "lumbar blocks" 
that were performed for pain control 
during his active treatment or any other 
event during the veteran's military 
service in [World War II].  The veteran 
has age re[la]ted degenerative disease of 
the lumbar spine.  There is no medical 
evidence to support the development of 
osteopenia secondary to "lumbar blocks" 
that were performed for pain control 
during his acute treatment or any other 
event during the veteran's military 
service in [World War II].

The medical evidence shows that the veteran has current 
diagnoses of back and hip disorders.  Furthermore, the 
medical evidence of record provides credible evidence, 
supported by detailed medical explanations, that these 
disorders are related to his service-connected right knee 
disorder.  The May 2000 and April 2004 letters from a private 
chiropractor and the April 2004 private medical report all 
stated that the veteran's right knee disorder resulted in an 
altered gait which in turn placed extra stress on the 
veteran's hips and lower back, thus causing or aggravating 
his currently diagnosed disorders.

In contrast, the four separate VA medical reports 
consistently failed to discuss the impact of the veteran's 
gait on his back and hip disorders and do not provide 
detailed explanations to substantiate their opinions.  The 
July 2000 and August 2002 VA examination reports stated that 
the veteran had a normal gait and found no evidence of a back 
or hip disorder.  Since the medical evidence of record 
clearly shows that the veteran has an altered gait and 
currently diagnosed back and hip disorders, this opinion is 
inconsistent with the remaining evidence of record.  
Moreover, the August 2002 VA examiner specifically stated 
that the examiner did not understand biomechanics as well as 
the private chiropractor.  The February 2005 VA joints 
examination report stated that the veteran's back and hip 
disorders were not caused by his service-connected right knee 
disorder, but did not provide a basis for this opinion and 
did not address whether the veteran's right knee disorder 
aggravated the diagnosed back and hip disorder.  Accordingly, 
the February 2005 report has a relatively low probative 
value.  Finally, the September 2005 VA joints examination 
report stated that the veteran's back and hip disorders were 
not directly related to "lumbar blocks" performed during 
active military service, but did not address whether these 
disorders were secondarily related to the veteran's 
service-connected right knee disorder.  While the examiner 
stated that the veteran's osteopenia was age related, no 
comment was made about whether this age-related disorder was 
aggravated as a result of the veteran's altered gait.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's back and hip disorders are 
related to a service-connected disability and therefore, 
service connection is warranted for a back disorder and a hip 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder as secondary to a 
service-connected right knee disability is granted.

Service connection for a hip disorder as secondary to a 
service-connected right knee disability is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


